DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Drawings
1.	The drawings are objected to because of the following informalities:
Fig. 11 includes a lead line with no corresponding reference character.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in paragraph [0042] of the description: 12.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
2.	Applicant is advised that should claim 2 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gandellini (US 6,106,076).
	Regarding claims 1-10 and 12-14, Gandellini discloses a wheel center cap assembly, comprising: an adapter 4 having a cylindrical body at 18 and 20 adapted to be at least partially inserted within a center aperture 11 of a vehicle wheel 3 (Fig. 1), the adapter including an anterior region (outboard region) and a posterior region (inboard region); a posterior support (false hub 2) that registers with the posterior region of the adapter (Fig. 1), the posterior support adapted to be sandwiched between a wheel rotor at 5 of the vehicle and the vehicle wheel to secure the adapter inside the center aperture of the vehicle wheel (Fig. 1); and a removable wheel center cap 45 that registers with the anterior region of the adapter (Fig. 1), wherein the anterior region of the adapter includes an anterior cylindrical surface (unlabeled surface shown in Figs. 1 and 2 that is shown to register with projection(s) extending axially inward from the center cap in Fig. 1) adapted to register with an interior surface of the removable wheel center cap (Fig. 1), wherein the anterior cylindrical surface of the adapter includes one or more protrusions (unlabeled, but shown in Fig. 1) adapted to secure the removable wheel center cap to the adapter (Fig. 1), wherein the removable wheel center cap includes one or more complementary protrusions (unlabeled projection(s) extending axially inward from the center cap in Fig. 1) adapted to secure the removable wheel center cap to the adapter (Fig. 1), wherein the posterior region of the adapter includes a posterior cylindrical surface (inner radial surface of 18 at an inboard end thereof) adapted to register with a protruding cylindrical surface (outer radial surface of 6) of the posterior support (Fig. 1), wherein the posterior cylindrical surface of the adapter includes one or more protrusions 19 adapted to secure the adapter to the posterior support (Fig. 1), wherein the posterior support includes one or more complementary protrusions (threads at outer radial surface of 6) adapted to secure the posterior support to the adapter (Fig. 1), wherein the posterior support includes a flat posterior surface 8 adapted to be sandwiched between a wheel rotor of the vehicle and the vehicle wheel to secure the adapter inside the center aperture of the vehicle wheel (Fig. 1), wherein the anterior region of the adapter includes a smaller circumference (inner circumference at 19 of the outboard region of 18) than a center region (outer circumference of 20) of the cylindrical body (Fig. 1), wherein the posterior region of the adapter includes a circumference (inner circumference at 19 of the inboard region of 18) equal to the circumference of a center region circumference (inner circumference at 19 at a “center region” of 18 between the outboard and inboard ends thereof) of the cylindrical body (Fig. 1).  
	Regarding claims 11 and 15-19, Gandellini discloses a wheel center cap assembly, comprising: an adapter 4 having a cylindrical body at 18 and 20 adapted to be at least partially inserted within a center aperture 11 of a vehicle wheel 3 (Fig. 1), the adapter including an anterior region (outboard region) and a posterior region (inboard region); a posterior support (false hub 2) that registers with the posterior region of the adapter (Fig. 1), the posterior support including a flat posterior surface 8 adapted to be sandwiched between a wheel rotor of the vehicle and the vehicle wheel to secure the adapter inside the center aperture of the vehicle wheel (Fig. 1); and a removable wheel center cap 45 that registers with the anterior region of the adapter (Fig. 1), wherein the posterior region of the adapter includes a posterior cylindrical surface (inner radial surface of 18 at an inboard end thereof) adapted to register with a protruding cylindrical surface (outer radial surface of 6) of the posterior support (Fig. 1), wherein the posterior cylindrical surface of the adapter includes one or more protrusions 19 adapted to secure the adapter to the posterior support (Fig. 1), wherein the posterior support includes one or more complementary protrusions (threads at outer radial surface of 6) adapted to secure the posterior support to the adapter (Fig. 1), wherein the anterior region of the adapter includes a smaller circumference (inner circumference at 19 of the inboard region of 18) than a center region (outer circumference of 20) of the cylindrical body (Fig. 1), wherein the posterior region of the adapter includes a circumference (inner circumference at 19 of the inboard region of 18) equal to the circumference of a center region circumference (inner circumference at 19 at a “center region” of 18 between the outboard and inboard ends thereof) of the cylindrical body (Fig. 1), and wherein the removable wheel center cap includes an interior surface having one or more protrusions (unlabeled projection(s) extending axially inward from the interior surface of the center cap in Fig. 1) adapted to secure the removable wheel center cap to the adapter (Fig. 1).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gandellini in view of Chen et al. (US 2018/0186179 A1; hereinafter “Chen”).
	Gandellini fails to expressly disclose its wheel center cap including a design or a logo.
	Chen, however, teaches a wheel center cap assembly wherein the center cap 150 may have a design 152 or a logo (paragraph [0046]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel center cap assembly of Gandellini by forming its wheel center cap with a design or a logo, such as taught by Chen, to achieve a desired appearance.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,338,612. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are generic to all that is recited in claims 1-6 of U.S. Patent No. 11,338,612.  In other words, claims 1-6 of U.S. Patent No. 11,338,612 fully encompasses the subject matter of claims 1-20 and therefore anticipates claims 1-20.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Ito (JP 10016501 A) teaches a wheel center cap assembly that includes an adapter 1 having a substantially constant outer diameter with the exception of the flange portion 15 as shown in Fig. 2.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kip T Kotter/Primary Examiner, Art Unit 3617